STATE OF MICHIGAN

                             COURT OF APPEALS



ESTATE OF MICHAEL TRAVIS ERRETT, by                             UNPUBLISHED
DEBORAH WHALEY, Independent                                     May 30, 2017
Administratrix,

                Plaintiff-Appellant,

v                                                               No. 331521
                                                                Kent Circuit Court
A FOREVER RECOVERY, INC., and SAGE                              LC No. 15-000457-NH
SIMMONS,

                Defendants-Appellees,

and

STEPHEN ROBINSON, M.D.,

                Defendant.



Before: BECKERING, P.J., and MARKEY and SHAPIRO, JJ.

PER CURIAM.

       In this action alleging claims of medical and ordinary negligence, plaintiff Deborah
Whaley, as independent administratrix for the Estate of Michael Travis Errett1, appeals as of
right the trial court’s opinion and order granting summary disposition pursuant to MCR
2.116(C)(8) in favor of defendants, A Forever Recovery, Inc. (“AFR”) and Sage Simmons.2
Because the trial court did not err in granting summary disposition based on the wrongful-
conduct rule, we affirm.




1
    Whaley was Travis Errett’s mother.
2
   Defendant Stephen Robinson, M.D. was dismissed from this matter without prejudice by
stipulation of the parties.


                                             -1-
                                    I. PERTINENT FACTS

        This case arises out Errett’s attempt to overcome his drug addiction by seeking treatment
at AFR. Errett, a Texas resident, was 23 years old when he died. He had been abusing various
drugs since the age of 15. In 2008, he was hospitalized for detoxification at Baylor All Saints in
Fort Worth, Texas. In 2009, Errett sought treatment for his chemical dependency at Sundown
Ranch. At some point between his discharge from Sundown Ranch and his admission at AFR,
Errett went to a drug rehabilitation facility called Harris Methodist Springwood. On April 27,
2011, he was arrested in Fort Worth, Texas, after being pulled over by police and admitting that
he had cocaine and heroin.3 On May 1, 2011, following his arrest, Errett sought treatment for
heroin and cocaine addiction and was admitted to Texoma Medical Center Behavioral Health
Center, where he stayed for “a couple weeks.” At some point thereafter, Errett told Whaley that
he had used drugs again and needed help. Whaley was going to take him to a rehab facility in
San Antonio that had been recommended by their insurance company, but Errett did not want to
go there because he did not want a traditional 12-step program as was offered at that facility.

      Errett discovered AFR by looking on the Internet and making some telephone calls. He
underwent inpatient rehabilitation treatment at AFR, located in Battle Creek, Michigan, from
September 7, 2011 to December 4, 2011. After completing the program, he returned to Texas.

        As part of its program, AFR provided “aftercare” support once a patient was discharged
from the facility. The aftercare program involved regular contact between the AFR aftercare
specialist, in this case Simmons, and Errett to provide support and encouragement in Errett’s
attempts to overcome his addiction. It is alleged here that Errett and Simmons developed a
personal relationship that was outside the scope of the aftercare relationship, although it appears
that this relationship occurred entirely via telephone, e-mails, and texts. There is no evidence
that this relationship involved any physical contact between the two. On April 6, 2012,
approximately four months after his discharge from AFR, Errett relapsed again and died of an
overdose of cocaine and heroin.

        Whaley later discovered the electronic communications between her son and Simmons.
She sued defendants, raising theories of medical and ordinary negligence associated with the
relationship that developed between Errett and Simmons. She sought to hold defendants
accountable for Errett’s death, alleging that the romantic relationship that developed caused
Errett to be unable to receive appropriate counseling and support for his addiction, leading to his
relapse and overdose. Defendants AFR and Simmons jointly moved the trial court for summary
disposition pursuant to MCR 2.116(C)(10). The trial court granted summary disposition to
defendants pursuant to MCR 2.116(C)(8), limiting its consideration of defendants’ motion to the




3
  Errett subsequently pleaded guilty to one count of possession of less than one gram of heroin
and one count of possession of less than one gram of cocaine, both in violation of TEX. HEALTH
& SAFETY, § 481.115(b). His adjudication was deferred, and he was placed on community
supervision for a period of 3 years.


                                                -2-
pleadings.4 The trial court held that because of Errett’s illegal conduct of using cocaine and
heroin, which was a proximate cause of his death and thus formed the basis of his estate’s
claimed injuries, the claim was barred by the common-law wrongful-conduct rule, and that
neither exception to the wrongful-conduct rule applied under the circumstances.

                                         II. ANALYSIS

       Whaley argues on appeal that the wrongful-conduct rule should not apply in this case for
multiple reasons. We disagree.

                                 A. STANDARD OF REVIEW

        “This Court reviews the grant or denial of summary disposition de novo to determine if
the moving party is entitled to judgment as a matter of law. In making this determination, the
Court reviews the entire record to determine whether defendant was entitled to summary
disposition.” Maiden v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999).

        “A motion for summary disposition under MCR 2.116(C)(8) tests the legal sufficiency of
the claim on the basis of the pleadings alone,” and “[t]he motion must be granted if no factual
development could justify the plaintiff’s claim for relief.” Bailey v Schaaf, 494 Mich. 595, 603;
835 NW2d 413 (2013) (quotation marks and citation omitted). “All well-pleaded factual
allegations are accepted as true and construed in a light most favorable to the nonmovant.”
Johnson v Pastoriza, 491 Mich. 417, 435; 818 NW2d 279 (2012).

        “Summary disposition is appropriate under MCR 2.116(C)(10) if there is no genuine
issue regarding any material fact and the moving party is entitled to judgment as a matter of
law.” West v Gen Motors Corp, 469 Mich. 177, 183; 665 NW2d 468 (2003). A motion pursuant
to MCR 2.116(C)(10) is reviewed “by considering the pleadings, admissions, and other evidence
submitted by the parties in the light most favorable to the nonmoving party.” Latham v Barton
Malow Co, 480 Mich. 105, 111; 746 NW2d 868 (2008). “The moving party must specifically
identify the matters that have no disputed factual issues, and it has the initial burden of
supporting its position by affidavits, depositions, admissions, or other documentary evidence.”
Bronson Methodist Hosp v Auto-Owners Ins Co, 295 Mich. App. 431, 440-441; 814 NW2d 670
(2012) (citations omitted). “The party opposing the motion then has the burden of showing by
evidentiary materials that a genuine issue of disputed material fact exists.” Id. “A genuine issue
of material fact exists when the record, giving the benefit of reasonable doubt to the opposing
party, leaves open an issue upon which reasonable minds might differ.” West, 469 Mich. at 183.




4
  The trial court recognized that defendants had not asserted the wrongful-conduct rule as an
affirmative defense, but stated that it would have permitted defendants to amend their responsive
pleadings to add such a defense pursuant to MCR 2.118(A)(2), which would have resulted in the
same outcome.


                                               -3-
                              B. WRONGFUL-CONDUCT RULE

        The Michigan Supreme Court explained the requirements, limitations, and exceptions
relevant to application of the wrongful-conduct rule in the seminal case of Orzel v Scott Drug
Co, 449 Mich. 550; 537 NW2d 208 (1995). In Orzel, the injured party was John Orzel, who was
addicted to Desoxyn, a prescription form of methamphetamine. Id. at 552, 554. He began using
the drug by purchasing it from his co-workers. Id. at 554. He then began obtaining prescriptions
for the drug and having the prescriptions filled at the defendant pharmacy, while also obtaining
the drug from co-workers and other pharmacies. Id. at 554-555. Because of his excessive use of
Desoxyn, Orzel developed amphetamine psychosis and paranoid schizophrenia, and he required
hospitalization on more than one occasion. Id. at 555-556.

        Orzel’s guardian and other relatives brought a lawsuit against the defendant pharmacy.
The plaintiffs claimed that the defendant had breached its common-law and statutory duties to
Orzel by filling the prescriptions without asking for identification, without allowing an adequate
amount of time between prescriptions, and for the improper purpose of “weight control” rather
than the proper purpose of “obesity,” and that this breach caused Orzel’s addiction and resulting
mental illness. Id. at 552-553. The defendant moved for summary disposition, which the trial
court granted on the basis that Orzel’s illegal conduct barred the plaintiffs’ recovery. Id. at 557.
This Court reversed the trial court, Orzel v Scott Drug Co, unpublished opinion per curiam of the
Court of Appeals, issued December 14, 1993 (Docket No. 117270), the majority concluding that
Orzel’s illegal conduct “should not operate to bar the plaintiffs’ claim and that comparative
negligence principles should apply to determine the extent of their potential recovery.” Id. The
Michigan Supreme Court granted the defendant’s application for leave to appeal this Court’s
judgment in order to determine, among other things, whether Orzel’s illegal conduct barred the
plaintiffs’ claim. The Supreme Court held that it did. Id. at 577. In so doing, the Court
explained the wrongful-conduct rule as follows:

               When a plaintiff’s action is based, in whole or in part, on his own illegal
       conduct, a fundamental common-law maxim generally applies to bar the
       plaintiff’s claim:

                       [A] person cannot maintain an action if, in order to
               establish his cause of action, he must rely, in whole or in part, on
               an illegal or immoral act or transaction to which he is a party.

               When a plaintiff’s action is based on his own illegal conduct, and the
       defendant has participated equally in the illegal activity, a similar common-law
       maxim, known as the “doctrine of in pari delicto” generally applies to also bar the
       plaintiff’s claim:

                       [A]s between parties in pari delicto, that is equally in the
               wrong, the law will not lend itself to afford relief to one as against
               the other, but will leave them as it finds them.




                                                -4-
              We shall refer to these maxims collectively as the “wrongful-conduct
       rule.” Michigan courts have long recognized the existence of the wrongful-
       conduct rule. [Id. at 558-559 (citations omitted; alterations in the original).]


        The Orzel Court identified two “limitations” on the wrongful-conduct rule. Id. at 561,
564. First, a plaintiff’s claim is not automatically barred under this rule merely because he
engaged in illegal conduct when he was injured; rather, “[t]o implicate the wrongful-conduct
rule, the plaintiff’s conduct must be prohibited or almost entirely prohibited under a penal or
criminal statute.” Id. at 561. Second, “[f]or the wrongful-conduct rule to apply, a sufficient
causal nexus must exist between the plaintiff’s illegal conduct and the plaintiff’s asserted
damages.”5 Id. at 564.

        The Orzel Court also identified two exceptions to the wrongful-conduct rule. Id. at 569,
570. First is the culpability exception, which “may apply where both the plaintiff and defendant
have engaged in illegal conduct, but the parties do not stand in pari delicti.” Id. at 569. Pursuant
to this exception, a plaintiff who has engaged in serious illegal conduct that proximately caused
the plaintiff’s injuries,

       may still seek recovery against the defendant if the defendant’s culpability is
       greater than the plaintiff’s culpability for the injuries, such as where the plaintiff
       has acted “ ‘under circumstances of oppression, imposition, hardship, undue
       influence, or great inequality of condition or age . . . .’ ” [Id. at 569 (citations
       omitted)].

The second exception is the statutory-basis exception, which may be implicated “where the
statute that the plaintiff alleges the defendant violated allows the plaintiff to recover for injuries
suffered because of the violation.” Id. at 570.

        Applying the facts to the law, the Orzel Court held that the wrongful-conduct rule barred
the claims of Orzel and his relatives because all of the claims were based at least in part on
Orzel’s own illegal conduct. Id. at 577. The Court concluded that Orzel’s repeated violations of
the controlled substance act by obtaining, possessing, and using Desoxyn without a valid
prescription was serious illegal conduct that justified application of the wrongful-conduct rule
because there is serious harm and punishment involved with illegally using drugs, and


5
  The “wrongful conduct rule only applies if a plaintiff’s wrongful conduct is a proximate cause
of his injuries.” Cervantes v Farm Bureau Gen Ins Co, 272 Mich. App. 410, 417; 726 NW2d 73
(2006), citing Orzel, 449 Mich. at 564. “The unlawful act must be at once the source of both his
criminal responsibility and his civil right. The injury must be traceable to his own breach of the
law and such breach must be an integral and essential part of his case.” Cervantes, 272 Mich
App at 417 (quotation marks and citations omitted). On the other hand, a plaintiff who has
engaged in a wrongful act may be able to recover “if the wrongful act was a remote link in the
chain of causation.” Id., quoting Manning v Bishop of Marquette, 345 Mich. 130, 137; 76 NW2d
75 (1956).


                                                 -5-
“transactions involving controlled substances are almost entirely prohibited.” Id. at 562-563.
The Orzel Court also concluded that Orzel’s decision to illegally use Desoxyn in large quantities,
causing him to suffer from mental illness, was a proximate cause of his injuries. Id. at 567. The
court further reasoned that there was a causal connection between the illegal conduct and Orzel’s
injuries because the plaintiffs could not establish a cause of action for injuries resulting from the
use of Desoxyn without relying on Orzel’s illegal use of the drug. Id. at 568.

        Next, the Orzel Court concluded that the culpability exception did not apply because,
while both parties committed wrongful conduct, the two parties were equally at fault and “[b]oth
parties played pivotal roles in making the illegal acts possible. Id. at 569-570. The Court further
reasoned that the culpability exception should not be applied because it was the plaintiff “who,
by his continuous illegal use of Desoxyn, caused himself to become both addicted and insane.”
Id. at 570. Finally, the Orzel Court concluded that the statutory-basis exception did not apply
because Orzel did not “ ‘clearly’ fall within the class of persons that the allegedly violated
statutes were devised to protect”6 because there was “no evidence to suggest that the Legislature
intended to confer special protection on persons like [the plaintiff], who repeatedly and
fraudulently engage in the illicit use of drugs.” Id. at 574.

        Orzel governs the resolution of the case at bar. It is undisputed that Errett died from an
overdose of cocaine and heroin, and that the possession and use of these controlled substances is
illegal under both Texas and Michigan law.7 The illegal possession and use of controlled


6
  The plaintiffs alleged that the defendant violated MCL 333.17759 and MCL 333.16221(c)(iv),
provisions of the Public Health Code that address pharmacists’ duties regarding controlled
substances. Orzel, 449 Mich. at 573.
7
  Texas law prohibits and provides criminal penalties for the knowing or intentional possession
of cocaine or heroin unless the person “obtained the substance directly from or under a valid
prescription or order of a practitioner acting in the course of professional practice. TEX. HEALTH
& SAFETY, § 481.102(2) and (3)(D), and § 481.115. Texas law also criminalizes the knowing or
intentional use or possession with intent to use drug paraphernalia to inject controlled substances
in to the human body. TEX. HEALTH & SAFETY, § 481.125(a).
        Under Michigan law, a person who knowingly or intentionally possesses a schedule 1 or
2 controlled substance “that is a narcotic drug or a drug described in [MCL 333.] 7214(a)(iv)” in
an amount less than 25 grams is “guilty of a felony punishable by imprisonment for not more
than 4 years or a fine of not more than $25,000.00, or both.” MCL 333.7403(1), (2)(a)(v). MCL
333.7404(1) provides that “[a] person shall not use a controlled substance or controlled substance
analogue unless the substance was obtained directly from, or pursuant to, a valid prescription or
order of a practitioner while acting in the course of the practitioner’s professional practice, or
except as otherwise authorized by this article.” A person who violates MCL 333.7404(1) with
respect to a schedule 1 narcotic drug or a schedule 2 drug described in section 7214(a)(iv) “is
guilty of a misdemeanor punishable by imprisonment for not more than 1 year or a fine of not
more than $2,000.00, or both.” MCL 333.7404(2)(a). Heroin is a schedule 1 controlled
substance that is a narcotic drug. MCL 333.7212(1)(b); MCL 333.7107(a). Cocaine is a
schedule 2 controlled substance described in MCL 333.7214(a)(iv).


                                                -6-
substances, as occurred in the instant case, is the type of serious illegal conduct that warrants
application of the wrongful-conduct rule. Id. at 562-564. Further, it is common knowledge that
death is a foreseeable, natural, and probable result of taking an overdose of dangerous drugs such
as cocaine and heroin. Consequently, Errett’s illegal drug use was at least “a” proximate cause
of his death. See id. at 566-567 (showing that a party’s conduct is “a” proximate cause is
sufficient); see also Kaiser v Allen, 480 Mich. 31, 37-38; 746 NW2d 92 (2008) (defining
proximate cause as “a foreseeable, natural, and probable cause of the plaintiff’s injuries and
damages”). Because Whaley’s claim is based on Errett’s relapse and resulting death from a drug
overdose, there is a sufficient causal nexus between his illegal conduct and his death. Orzel, 449
Mich. at 564. Thus, the requirements for applying the wrongful-conduct rule have been satisfied.
Id. at 561, 564.

                                       C. ABROGATION

        Whaley first contends that the common-law wrongful-conduct rule does not bar her claim
because it was has been abrogated by the enactment of statutes establishing a system of
comparative fault, specifically MCL 600.2957, MCL 600.2958, and MCL 600.6304(8). We
disagree. Whether the Legislature has abrogated a common-law rule is a question of law that we
review de novo. Velez v Tuma, 492 Mich. 1, 5, 11; 821 NW2d 432 (2012). We also review
statutory interpretation de novo. Id. at 11.

        In 1995, the Legislature codified a system of comparative negligence through the
enactment of MCL 600.2957, MCL 600.2958, and MCL 600.2959, and the amendment of MCL
600.6304.8 1995 PA 161; 1995 PA 249. This statutory system of comparative negligence
requires triers of fact in actions “seeking damages for personal injury, property damage, or
wrongful death” to allocate the liability of each person who contributed to the injury, including
the plaintiff, “in direct proportion to the person’s percentage of fault.” MCL 600.2957(1).
Accordingly, a plaintiff’s contributory fault does not bar his or her recovery; it only reduces his
or her economic damages, MCL 600.2958, and, in some instances, bars the recovery of
noneconomic damages, MCL 600.2959.9 MCL 600.6304(8) defined “fault” to include “an act,
omission, conduct, including intentional conduct, a breach of warranty, or a breach of a legal
duty, or any conduct that could give rise to the imposition of strict liability, that is a proximate
cause of damage sustained by a party.” Except as expressly provided for in sections 2957, 2958,
and 2959, enactment of these sections did not “eliminate or diminish a defense or immunity” that
existed at the time of the enactment. MCL 600.2957(3).

      “The common law remains in force until ‘changed, amended or repealed.’ ” Velez, 492
Mich. at 11, quoting Const 1963, art 3, § 7. “The abrogative effect of a statutory scheme is a


8
  Our Supreme Court adopted the rule of comparative negligence in place of the doctrine of
contributory negligence in 1979. Placek v City of Sterling Heights, 405 Mich. 638, 650; 275
NW2d 511 (1979).
9
  Noneconomic damages are barred where the injured plaintiff’s fault exceeds that of the
aggregate fault of the other contributors to the plaintiff’s injury. MCL 600.2959.


                                                -7-
question of legislative intent, and legislative amendment of the common law is not lightly
presumed.” Dawe v Dr Reuven Bar-Levav & Assoc, PC, 485 Mich. 20, 28; 780 NW2d 272
(2010) (quotation marks and citation omitted). “The first step in ascertaining legislative intent is
to look at the words of the statute itself.” Wold Architects & Engineers v Strat, 474 Mich. 223,
233; 713 NW2d 750 (2006). “The Legislature is presumed to know of the existence of the
common law when it acts,” id. at 234, and “the Legislature should speak in no uncertain terms
when it exercises its authority to modify the common law,” Dawe, 485 Mich. at 28 (quotation
marks and citation omitted). We will not construe a statute “to abrogate established common-
law principles by implication.” See Lee v Detroit Med Ctr, 285 Mich. App. 51, 67; 775 NW2d
326 (2009).

        In light of the applicable law, we conclude that the Legislature’s passage of comparative
negligence statutes in 1995 did not abrogate the wrongful-conduct rule. When the Legislature
enacted the statutes relevant to comparative negligence, it knew that the common-law wrongful-
conduct rule was “firmly embedded in [Michigan] jurisprudence. Orzel, 449 Mich. at 576 n 29;
Wold, 474 Mich. at 233. None of the relevant statutes expressly changes, amends, or repeals the
rule. See Velez, 492 Mich. at 11. In fact, MCL 600.2957(3) ensures the rule’s survival by
stressing that codification of comparative negligence did not “eliminate or diminish” preexisting
defenses or immunities. Thus, nothing in the language of the statutes clearly indicates the
Legislature’s intent to modify or nullify the wrongful-conduct rule, Dawe, 485 Mich. at 28, and
we decline to construe the statutes to abrogate the rule by implication, see Lee, 285 Mich. App. at
67.

       Further evidence that enactment of the comparative negligence statutes in 1995 did not
abrogate the wrongful-conduct rule is that this Court has continued to identify and treat the
wrongful-conduct rule as a valid legal principle for the past 22 years. See, e.g., Shelton v Auto-
Owners Insurance Company, __ Mich App ___; ___ NW2d ___ (Docket No. 328473, issued
February 14, 2017), slip op at 8; Omian v Chrysler Group, LLC, 309 Mich. App. 297, 310-311;
869 NW2d 625 (2015); Ward v Titan, 287 Mich. App. 552, 556-557; 791 NW2d 488 (2010),
overruled on other grounds Admire v Auto-Owners Ins Co, 494 Mich. 10 (2010); Cervantes, 272
Mich. App. at 416-417; Hashem v Les Stanford Oldsmobile, Inc, 266 Mich. App. 61, 88-91; 697
NW2d 558 (2005); MCA Fin Corp v Grant Thornton, LLP, 263 Mich. App. 152, 156-163; 687
NW2d 850 (2004); Poch v Anderson, 229 Mich. App. 40, 44-53; 580 NW2d 456 (1998); Stopera
v DiMarco, 218 Mich. App. 565, 569-571; 554 NW2d 379 (1996). Moreover, albeit in dicta, our
Supreme Court expressly recognized the wrongful-conduct rule’s continuing validity:
       . . . [A] fleeing driver [in a police pursuit] would nevertheless be barred from
       seeking to recover for injuries sustained while attempting to evade a lawful order
       to stop his vehicle under Michigan’s wrongful conduct rule. This rule is rooted in
       the public policy that courts should not lend their aid to plaintiffs whose cause of
       action is premised on their own illegal conduct. Orzel v Scott Drug Co, 449 Mich.
550; 537 NW2d 208 (1995). Culpable passengers have no greater claim to benefit




                                                -8-
       from the wrongful conduct than does the driver.” [Robinson v City of Detroit, 462
Mich. 439, 452 n 10; 613 NW2d 307 (2000).]10

        Whaley further contends that, because the wrongful-conduct rule functions in the same
way as contributory negligence to bar the claim of a plaintiff is who at fault for his injury, it is
incompatible with a comparative fault system. We disagree. The wrongful-conduct rule and
contributory negligence are not equivalent concepts. Under a contributory negligence system, a
plaintiff’s claim may be barred based on any negligent conduct by the plaintiff, Hill v Hoig, 258
Mich. App. 538, 541; 672 NW2d 531 (2003), while the wrongful-conduct rule only applies to bar
a claim if the claim arose out of the serious illegal conduct of the injured party, Orzel, 449 Mich.
at 561. Minor illegal conduct will not even trigger the wrongful-conduct rule, id., much less
negligent conduct that is not serious illegal conduct. Thus, it does not follow that abolishing
contributory negligence in favor of comparative negligence is necessarily equivalent to
abolishing the wrongful-conduct rule.

                 D. EXCEPTIONS TO THE WRONGFUL-CONDUCT RULE

        Whaley next argues that, even if the Legislature did not abrogate the wrongful-conduct
rule, the rule does not apply to bar these claims because both the culpability and the statutory-
basis exceptions apply to the facts of this case. Again, we disagree.

        As noted above, “a plaintiff may still seek recovery against the defendant if the
defendant’s culpability is greater than the plaintiff’s culpability for the injuries, such as where
the plaintiff has acted “ ‘under circumstances of oppression, imposition, hardship, undue
influence, or great inequality of condition or age . . . .’ ” Id. at 569 (citations omitted). Other
than citing the general principle that the culpability exception exists, Whaley cites no authority to
support her argument that the culpability exception actually applies to facts analogous to the
instant case. Whaley merely argues that Simmons’s conduct in developing an inappropriate
romantic relationship with Errett and AFR’s failure to properly supervise her were worse than
Errett’s decision to use the illegal drugs, cocaine and heroin.11 As previously stated, the Orzel
Court explained, “[a]n exception to the wrongful-conduct rule may apply where both the plaintiff
and defendant have engaged in illegal conduct, but the parties do not stand in pari delicto.” Id.
(emphasis added). Whatever the nature of the relationship that developed between Simmons and
Errett, Whaley has not alleged that Simmons did anything illegal, while it is undisputed that
Errett’s illegal possession and use of drugs caused his death. Accordingly, the culpability
exception does not apply.




10
   See also Michigan Non-Standard Jury Instr Civil §16.4, Thomson Reuters, August 2016
Update; Effect of Wrongful Conduct, 1 Mich Pl & Pr § 6.3 (2d ed) (August 2016 update);
Violation of Statute, 1 Michigan Torts § 1.8 (May 2016 Update).
11
   There is no allegation that Simmons’ relationship with Errett soured, or that it played any role
in his conduct of abusing drugs other than depriving him of “proper” drug treatment aftercare.


                                                -9-
        Likewise, we conclude that the statutory-basis exception does not apply. As previously
noted, under this exception, the plaintiff may still recover if “the statute that the plaintiff alleges
the defendant violated allows the plaintiff to recover for injuries suffered because of the
violation.” Id. at 570. As the Orzel Court explained,

       Statutes that permit certain classes of persons to recover do so either explicitly or
       implicitly. Where a statute explicitly authorizes persons similarly situated as the
       plaintiff to recover, then a problem does not arise, and the courts will simply
       permit the plaintiff to pursue his cause of action. Where the statute is silent
       regarding recovery, courts are left to infer whether the Legislature clearly
       intended persons similarly situated as the plaintiff to be entitled to seek recovery.

               To determine whether a statute implies recovery for certain types of
       plaintiffs, courts often apply a test from the Second Restatement of Torts. The
       test has been referred to as the “statutory purpose doctrine.”

                       The court may adopt as the standard of conduct of a
               reasonable man the requirements of a legislative enactment or an
               administrative regulation whose purpose is found to be exclusively
               or in part

                      (a) to protect a class of persons which includes the one
               whose interest is invaded, and

                       (b) to protect the particular interest which is invaded, and

                      (c) to protect that interest against the kind of harm which
               has resulted, and

                      (d) to protect that interest against the particular hazard from
               which the harm results. [Id. at 570-571 (citations omitted).]


        Whaley asserts that this exception applies based on an alleged violation of “the
malpractice statutes (Ex. MCL 600.2912, MCL 600.5838a).” MCL 600.2912(1) provides that a
person may bring a civil cause of action for medical malpractice against a person who is or holds
“himself out to be a member of a stated licensed profession.” MCL 600.2912 “is concerned with
[the] legislative decision that the impostor and the duly licensed professional be held to the same
standard of care.” Sam v Balardo, 411 Mich. 405, 422; 308 NW2d 142 (1981). In other words,
“Section 2912 addresses itself exclusively to the problem of the empiric. [The] pseudo-
professional is subject to suit in malpractice and is to be held to the same standard of care as the
licensed professional he misrepresents himself to be.” Id. (quotation marks and citation
omitted). MCL 600.5838a discusses when medical malpractice claims accrue and should be
brought.

        It is not clear from Whaley’s argument how the medical malpractice statutes that she cites
create an exception to application of the wrongful-conduct rule. Indeed, Whaley cites no
authority to support the argument that these statutes provide a cause of action despite Errett’s

                                                 -10-
illegal conduct. Here, there is no specific conduct allegedly committed by defendants that is
prohibited by the statutes that Whaley cites. The statutes cited by Whaley are not penal statutes
because they do not define any specific punishments or transgressions, and Whaley has not cited
any penal statutes that were violated by defendants. Moreover, the wrongful-conduct rule has
been applied to bar medical malpractice claims predicated on injuries arising from the plaintiff’s
illegal conduct. See, e.g., Glazier v Lee, 171 Mich. App. 216, 217, 218, 220; 429 NW2d 857
(1988) (barring plaintiff’s malpractice claim against his psychologist alleging that his
psychologist provided professionally negligent treatment that caused the plaintiff to kill his
girlfriend and resulted in emotional and psychological injuries to the plaintiff). Accordingly, the
statutory-basis exception does not apply.

        Finally, Whaley argues that the public policy reasons for applying the wrongful-conduct
rule are not present in this case. In Orzel, the Court explained:

                The rationale that Michigan courts have used to support the wrongful-
       conduct rule are rooted in the public policy that courts should not lend their aid to
       a plaintiff who founded his cause of action on his own illegal conduct. If courts
       chose to regularly give their aid under such circumstances, several unacceptable
       consequences would result. First, by making relief potentially available for
       wrongdoers, courts in effect would condone and encourage illegal conduct.
       Second, some wrongdoers would be able to receive a profit or compensation as a
       result of their illegal acts. Third, and related to the two previously mentioned
       results, the public would view the legal system as a mockery of justice. Fourth,
       and finally, wrongdoers would be able to shift much of the responsibility for their
       illegal acts to other parties. As stated by the Court of Appeals, where the plaintiff
       has engaged in illegal conduct, it should be the plaintiff’s own criminal
       responsibility which is determinative. [Orzel, 449 Mich. at 559-560 (quotation
       marks and citation omitted).]


        Whaley’s argument is without merit. There is nothing in Orzel to suggest that these
rationales are factors that must be specifically found to exist before the wrongful-conduct rule
may be applied in a particular case. See MCA Fin Corp, 263 Mich. App. at 159 (“We begin by
noting that the Orzel Court was explaining the rationale behind the wrongful-conduct rule and
was not establishing a requirement that at least one of the four listed public policy concerns must
be present in order to apply the rule.”). Moreover, these public policy reasons support
application of the wrongful-conduct rule in the instant case. The decedent chose to use cocaine
and heroin, which ultimately resulted in his death.12 Other than allegedly failing to provide


12
   Although we appreciate the fact that drug overdoses are the leading cause of accidental death
in the United States, with 52,404 lethal drug overdoses in 2015 and opioid addiction driving this
epidemic, carving out an exception from the wrongful-conduct rule for drug-addicted individuals
is not going to solve the problem. See American Society of Addiction Medicine, Opioid
Addiction,     http://www.asam.org/docs/default-source/advocacy/opioid-addiction-disease-facts-
figures.pdf (accessed May 8, 2017). We also note that if a drug-addicted person’s injury arises

                                               -11-
competent addiction treatment aftercare, as alleged by plaintiff, defendants played no role in
Errett’s decision to engage in illegal activity, something they were trying to help him prevent. It
would be a “mockery of justice” to shift the blame of a person relapsing and engaging in illegal
drug use to those treating the drug-addiction, and would condone illegal drug use. See Orzel,
449 Mich. at 559-560. Whaley argues that Errett will not be benefitting from his actions because
he is deceased. However, “[b]ecause an action for wrongful death is derivative in that the
representative of the deceased stands in the latter’s shoes, plaintiff, as the personal representative
of the decedent’s estate, has no better claim than the decedent would have had himself.” Hashem
v Les Stanford Oldsmobile, Inc, 266 Mich. App. 61, 88 n 10; 697 NW2d 558 (2005).

                                        III. CONCLUSION

        Based on the foregoing, we conclude that the trial court properly applied the wrongful-
conduct rule to bar this claim. Defendants moved for summary disposition under MCR
2.116(C)(10), and both parties submitted additional evidence. In reaching our conclusion, we
have considered the pleadings, admissions, and other evidence submitted by the parties in the
light most favorable to the nonmoving party. Accordingly, we conclude that summary
disposition was proper under MCR 2.116(C)(10), rather than MCR 2.116(C)(8), because there is
no genuine issue regarding any material fact and defendants are entitled to judgment as a matter
of law. West, 469 Mich. at 183. Detroit News, Inc v Policemen & Firemen Retirement Sys of
City of Detroit, 252 Mich. App. 59, 66; 651 NW2d 127 (2002) (“If summary disposition is granted
under one subpart of the court rule when it was actually appropriate under another, the defect is
not fatal and does not preclude appellate review as long as the record permits review under the
correct subpart.”) (quotation marks and citation omitted).

       Having concluded that summary disposition was proper pursuant to the common-law
wrongful-conduct rule, we decline to address defendants’ alternative argument concerning MCL
600.2955b.

       Affirmed.



                                                              /s/ Jane M. Beckering
                                                              /s/ Jane E. Markey
                                                              /s/ Douglas B. Shapiro




out of negligent medical care, rather than the person’s own relapse, there may not be a sufficient
causal nexus to apply the wrongful-conduct rule; this case, however does not entail such a
situation.


                                                -12-